Case 1:20-cv-00298-KJM-NONE Document1 Filed 07/02/20 Page 1 of 6FILPageTBEH: 1
UNITED STATES DISTRICT COURT

DISTRICT OF HAWAII

ORIGINAL = JUL 02-2020

at 4 o'clock and_ min 2M a

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non Prisoner) cE = 5:5: SSS URT
UNITED STATES DISTRICT COURT
for the
District of Hawaii [-|
Division

wav, (Y20 00298 KUM

rt
Calvin Christopher Griffin {to be filled in by the Clerk's Office)
Plaintiffis)
(rite the fill name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list af neanes.)
-\=

Jury Trial: (check one) [_]yves [XI No

State Of Hawaii

 

Defendant(s)
(Write the fidl name of each defendane whe is heing sued. Tf the
names of all the defendants cannot fit in the space above, please
uvite “see attached" in the space and attach aw additional page
with the full list of names. 10 nol include addresses here.)

ee ee ee ee ee ee ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files, Under this rule, papers filed with the court should wo? contain: an individual's full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

Tn order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page lof 6
Case 1:20-cv-00298-KJM-NONE Document1 Filed 07/02/20 Page 2 of 6

PagelD #: 2

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prsoner)

I.

The Parties to This Camplaint

A.

B.

‘The Plaintiff(s)

Provide the information below for cach plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

The Defendant(s)

Calvin Christopher Griffin
1154 Fort Street Mall Suite 410

Honolulu HI 96813
City State Zip Cade
Honolulu

(808) 545-1301

___calvingriffin@rocketmail.cam

Provide the information below for each defendant named in the complaint. whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s fob or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, ar both. Attach additional pages if needed,

Defendant No. |
Name
Job or Title if frown)
Address

County
Telephone Number

E-Mail Address if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number

U-Mail Address (if knew)

State of Hawaii

Zip Code

[| Individual capacity [ | Official capacity

City —_ Mate Zip Cade

[| Individual capacity Official capacity

Page of 4

~
Case 1:20-cv-00298-KJM-NONE Document1 Filed 07/02/20 Page 3 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

PagelD #: 3

 

Defendant No. 3

Name

 

Job or Title (if known)
Address

 

City State
County

Zip Code

 

Telephone Number
E-Mail Address (if known)

 

[| Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (if known)

 

 

Address

 

 

City State
County

‘Zip Code

 

Telephone Number
E-Mail Address (if known)

 

[ | Individual capacity [| Official capacity

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,

privileges, or

immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights,
A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

[| State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 6
Case 1:20-cv-00298-KJM-NONE Document1 Filed 07/02/20 Page 4of6 PagelD # 4

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Ii.

 

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A,

Where did the events giving rise to your claim(s) occur?

 

What date and approximate time did the events giving rise to your claim(s) occur?

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

 

Page 4 of 6
Case 1:20-cv-00298-KJM-NONE Document1 Filed 07/02/20 Page5of6 PagelD#:5

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

1

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

As a non-partisan candidate for the 1St Congression District, | am requesting a Preliminary Injunction to delay the implementation of the "Mail-In" program that the State of Hawaii is instituting in the
upcoming Primary and General Elections. Shortcomings in this voting process as presently proposed will cause irreparable damage by undermining the confidence voters have in this Constitution right
that Americans cherish so dearly and so many have made the ultimate sacrifice for.

Additionally, it puts non-traditional political entities at a disadvantage due to the possibility of "ballot harvesting" and other similar practices that have been reported In other locations around the country
where this voting process has been put in place. The following are a few examples that | feel are justification for this request:

Chain of Custody: From the information provided by the Elections Office, when the ballots which are official government documents are mailed out through the USPS there is no way to ascertain if the
ballot was actually received by the intended voter since there is no requirement for a signature upon receipt. Essentially this important document is subject to interception by unauthorized person(s) or
simply disregarded as "junk mail’.

-Disabled and Visually Impaired Voters: Individuals with vision problems may have great difficullty in exercising their voting rights since the ballots are not in braille, and if they are assisted then ballot
secrecy beomes into play. Individuals with limited physical motor skills that effect the ability to provide a legal signature may also be prevented from participating in the voting process, If they are
assisted again the issue of ballot secrecy or manipulation needs to be addressed.

Limited Polling Stations: Initally when it was announced to the voters that "mail-in" voting would be implemented, voters were assured that there would still be voting stations aallable for those who
wanted to vote in the tradition way. Later it was announded that the voting stations would be limited, on Oahu only two locations. Decreasing the number of voting stations MAY be in violation of federal
guidlines which determine the number of locations that should be available to voters. Many-voters who are not confident in the new voting process and want to vote in the traditional way may also have
their voting rights denied because there may be limited forms of transportation for them to access the designated voting sites.

Lack of Voter Imput: The legislators took it upon themselves to make his monumental decision to implement "mail-in" voting without adequately allowing voters to express their opinions about this
issue which even if not illegal, is against the spirit of the free voting system which we claim to be so proud of.

 

V. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statu
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed
the acts alleged. Explain the basis for these claims.
1. Only Official ballots used, with ballot accounting required for the number of ballots printed, voted, spoiled and left over.

2. Signature required when ballot is sent via USPS to verify sent to correct voter.

3. Public comparison of aggregated totals with component parts

 
Case 1:20-cv-00298-KJM-NONE Document1 Filed 07/02/20 Page6of6 PagelD#: 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

L agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: =) | Ju L 2o LO

Signature of Plaintiff CC, alec . su ~

Printed Name of Plaintiff Cp) yn) C. Gh ppd

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

 

Name of Law Firm

 

 

Address

City State Zip Code
Telephone Number Q ¢ ~ Ss" Y =~ } 30 )
E-mail Address CaALVIw Gait © Lec KE 7 fr Ril~ o €. OQ V\

Page 6 of 6
